Citation Nr: 9903208	
Decision Date: 02/03/99    Archive Date: 02/10/99

DOCKET NO.  97-04 323	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUE

Entitlement to service connection for a psychiatric disorder, 
including bipolar disorder.


REPRESENTATION

Appellant represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

N. W. Fabian, Counsel


INTRODUCTION

The veteran had active duty from December 1980 to September 
1982.  This matter comes to the Board of Veterans' Appeals 
(Board) from a September 1995 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO), in 
which the RO denied entitlement to service connection for 
depression.  The veteran has perfected an appeal of that 
decision.

This case was previously before the Board in January 1998, at 
which time it was remanded to the RO for additional 
development.  That development has been completed and the 
case returned to the Board for consideration.

Subsequent to the certification of the veteran's appeal to 
the Board, his representative raised the issue of clear and 
unmistakable error in a September 1983 rating decision in 
which the RO denied entitlement to service connection for a 
left wrist disorder.  The Board notes that in a January 1998 
decision the Board determined that new and material evidence 
had not been submitted to reopen that claim.  The claim of 
clear and unmistakable error in the RO's September 1983 
decision has not been adjudicated by the RO, and is referred 
to the RO for appropriate action.  See Bruce v. West, 11 Vet. 
App. 405 (1998) (issues that are raised for the first time on 
appeal should be referred to the RO for appropriate action); 
see also Donovan v. West, 158 F.3d 1377 (Fed. Cir. 1998) (an 
RO decision is subsumed by a Board decision if the Board 
subsequently decides the issue on a de novo basis).


FINDING OF FACT

The claim of entitlement to service connection for a 
psychiatric disorder, including a bipolar disorder, is not 
supported by cognizable evidence showing that the claim is 
plausible or capable of substantiation.


CONCLUSION OF LAW

The claim of entitlement to service connection for a 
psychiatric disorder, including a bipolar disorder, is not 
well grounded.  38 U.S.C.A. § 5107 (West 1991).


REASONS AND BASES FOR FINDING AND CONCLUSION

Factual Background

The veteran's service medical records show that on entry into 
service in December 1980 he underwent a psychiatric 
evaluation, apparently due to a history of legal problems, 
and was found psychiatrically qualified for service.  In May 
1982 he was referred for a medical evaluation due to pre-
service and in-service use of alcohol and marijuana, of six 
years duration, and the pre-service use of "acid" and 
"speed."  

The veteran admitted having a drug problem and requested 
assistance in dealing with the problem.  As the result of a 
mental status examination it was determined that he did not 
have an affective disorder, a thought disorder, a disabling 
neurosis, or an undesirable personality disorder.  The 
psychological evidence of drug dependence was found to be 
moderate, and he was referred for extended rehabilitation.

A June 1982 treatment summary indicates that he had a history 
of using alcohol, marijuana, LSD, and amphetamines.  He was 
also noted to have had 15 minor civil offenses related to the 
use of alcohol.  He was admitted for drug treatment at the 
Miramar Naval Air Station in San Diego, California, with an 
admission diagnosis of cannabis dependence.  A document dated 
in July 1982 shows that he was in the medical holding company 
at the Miramar Naval Air Station and that he entered into a 
voluntary regime for the use of Antabuse.  

The report of his September 1982 separation examination 
indicates that he denied having depression, excessive worry, 
or nervous trouble of any sort, and examination failed to 
reveal any psychiatric abnormalities.  His discharge 
certificate shows that he was separated from service in 
September 1982 due to the personal abuse of drugs other than 
alcoholic beverages.

In June 1983 the veteran claimed entitlement to service 
connection for a left wrist injury.  At that time he made no 
reference to any psychiatric problems.  He was provided a VA 
examination in August 1983, and no psychiatric problems were 
noted.

In his May 1995 claim of entitlement to service connection 
for depression, the veteran reported receiving treatment at 
the Miramar Naval Air Station from 1982 to the present.  He 
denied receiving treatment from any other facility.  In his 
September 1995 notice of disagreement he reported having 
received treatment for drug abuse in service, and stated that 
additional treatment for psychological problems was denied.  
He also reported that the diagnosis of a bipolar disorder, 
hypomanic, had been made in May 1995.  He asserted that the 
Navy should provide him with psychiatric treatment because 
such treatment was denied in 1982.  In a December 1995 
statement he asserted that the records pertaining to the 
treatment that he received for drug abuse would indicate that 
additional psychiatric care was warranted, but that no 
treatment was offered.

VA treatment records show that in May 1995 the veteran 
reported an increase in the severity and frequency of mood 
swings, which reportedly began in service.  He also reported 
that his father had a bipolar disorder, and that his last 
psychiatric hospitalization was in 1982 while in the Navy.  
He was admitted to the hospital due to suicidal ideation and 
increasing depressive symptoms, with a history of alcohol 
abuse and a bipolar disorder.  As the result of the 
hospitalization it was determined that he had a bipolar 
disorder, hypomanic; a history of substance abuse, in 
remission; and pathologic gambling.  The etiologies for the 
disorders were not shown.

A November 1995 private medical report indicates that the 
veteran underwent a neurological evaluation due to reported 
seizures, but no neurological abnormality was found.

The VA treatment records also show that the veteran again 
sought treatment in June 1996.  At that time he denied any 
alcohol or drug use since completing a rehabilitation program 
in 1982.  The only psychiatric treatment reported consisted 
of the hospitalization in May 1995 for bipolar disorder and 
gambling addiction.  In July 1996 he reported engaging in 
psychoactive drug abuse since childhood, and of having been 
treated for drug abuse while in the Navy.  He continued to 
receive regular treatment for bipolar disorder through 
October 1997.

During a March 1997 hearing the veteran testified that he had 
psychological problems while in the service, which he 
described as confusion, nervousness, and feeling as if he 
were breaking apart at the seams.  He also testified that he 
had problems getting along with his superiors and the men 
with whom he worked, that he had problems with alcohol and 
drug abuse, and that he underwent an evaluation and completed 
a 90-day drug and alcohol rehabilitation program.  He denied 
having received any psychiatric care from the time that he 
completed the rehabilitation program in July 1982 until May 
1995.  He stated that he had psychiatric problems from 
September 1982 until May 1995, but that he was not aware of 
them at the time, and that he had intermittent problems with 
alcohol and drug abuse.  

When asked when he initially had problems after his 
separation from service, the veteran reported that as soon as 
he was discharged he behaved erratically, used poor judgment, 
and that he believed the Navy had done him an injustice.  
When asked why he thought that service connection was 
warranted for his psychiatric disorder, he stated that he 
learned during the drug rehabilitation program that people 
with drug problems tended to have underlying psychological 
problems.  He also stated that during the rehabilitation 
program he received Antabuse, but he denied receiving any 
other medication.  He testified that he used drugs and 
alcohol while in service in order to keep calm and relaxed.

Criteria

The threshold question that must be resolved with regard to 
the claim is whether the veteran has presented evidence that 
the claim is well grounded.  38 U.S.C.A. § 5107(a); Epps v. 
Gober, 126 F.3d 1464 (Fed. Cir. 1997).  A well grounded claim 
is a plausible claim, meaning a claim that appears to be 
meritorious on its own or capable of substantiation.  Epps, 
126 F.3d at 1468.  

An allegation of a disorder that is service connected is not 
sufficient; the veteran must submit evidence in support of 
the claim that would "justify a belief by a fair and 
impartial individual that the claim is plausible."  Tirpak v. 
Derwinski, 2 Vet. App. 609, 611 (1992).  The quality and 
quantity of the evidence required to meet this statutory 
burden depends upon the issue presented by the claim.  
Grottveit v. Brown, 5 Vet. App. 91, 92-93 (1993).  

In order for a claim for service connection to be well 
grounded, there must be a medical diagnosis of a current 
disability, medical or lay evidence of the incurrence of a 
disease or injury in service, and medical evidence of a nexus 
between the in-service disease or injury and the current 
disability.  Epps, 126 F.3d at 1468.  

A lay person is not competent to make a medical diagnosis or 
to relate a medical disorder to a specific cause.  Therefore, 
if the determinant issue is one of medical etiology or a 
medical diagnosis, competent medical evidence is generally 
required to make the claim well grounded.  See Grottveit, 
5 Vet. App. at 93.  

A lay person is, however, competent to provide evidence on 
the occurrence of observable symptoms during and following 
service.  See Savage v. Gober, 10 Vet. App. 488, 496 (1997).  
If the claimed disability is manifested by observable 
symptoms, lay evidence may be adequate to show the incurrence 
of a disease or injury in service and continuing 
symptomatology since service.  Medical evidence is required, 
however, to show a relationship between the current medical 
diagnosis and the continuing symptomatology.  Sacks v. West, 
11 Vet. App. 314 (1998).



If the veteran fails to submit evidence showing that his 
claim is well grounded, VA is under no duty to assist him in 
any further development of the claim.  Epps, 
126 F.3d at 1469.  VA may, however, dependent on the facts of 
the case, have a duty to notify him of the evidence needed to 
support his claim.  38 U.S.C.A. § 5103; see also Robinette v. 
Brown, 8 Vet. App. 69, 79 (1995).  

In a March 1998 statement the veteran reported having 
undergone a three-month psychiatric evaluation at the Miramar 
Naval Air Station while in service, and claimed that the 
records of that evaluation were missing from his service 
medical records.  Although the RO attempted to locate the 
records pertaining to the treatment reportedly received in 
service, no records could be located.  

The veteran has not indicated the existence of any other 
evidence that, if obtained, would make his claim well 
grounded.  VA has no further obligation, therefore, to notify 
him of the evidence needed to support his claim.  See 
McKnight v. Gober, 131 F.3d 1483, 1485 (Fed. Cir. 1997).

Analysis

The Board has reviewed the evidence of record and finds that 
the veteran's claim of entitlement to service connection for 
a psychiatric disorder, including bipolar disorder, is not 
well grounded.  Although the medical evidence shows a current 
diagnosis of bipolar disorder, there is no competent evidence 
of record showing the occurrence of a related disease or 
injury in service, and no medical evidence of a nexus between 
the current diagnosis and the in-service treatment for drug 
and alcohol abuse.  Epps, 126 F.3d at 1468.  

The veteran's assertion that the currently diagnosed 
psychiatric disorder had its onset during service is not 
probative because the veteran is not competent to provide 
evidence of the etiology of a medical or psychiatric 
disorder.  Grottveit, 5 Vet. App. at 93.  

Although the veteran testified that during service he 
experienced confusion, nervousness, and feeling as if he were 
breaking apart at the seams, his testimony is not sufficient 
to make the claim well grounded because the symptoms that may 
constitute a psychiatric disorder, as opposed to normal 
emotional and psychological responses, are not subject to lay 
observation.  Savage, 10 Vet. App. at 496.  For these reasons 
the Board has determined that the claim of entitlement to 
service connection for a psychiatric disorder, including 
bipolar disorder, is not well grounded.


ORDER

The veteran not having submitted a well grounded claim of 
entitlement to service connection for a psychiatric disorder, 
including bipolar disorder, the appeal is denied.



		
	RONALD R. BOSCH 
	Member, Board of Veterans' Appeals



 Department of Veterans Affairs

